DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 10/05/2020, in which claims 1-13 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 (wherever else applicable), recites the limitation " wherein the user electronic devices include candidate electronic devices and insured electronic devices.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 11-13 (wherever else applicable), recites the limitation "transmit an updating electronic homeless risk assessment to a specified insured electronic device; receive an updated electronic homeless risk assessment to a specified insured electronic device
Claim 5, lines 4-5 (wherever else applicable), recites the limitation "transmit a request for beneficiary designations data to an insured electronic device, and receive beneficiary designations data from an insured electronic device.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lines 3-4 (wherever else applicable), recites the limitation "receive prospective employment data from a prospective employer electronic device”  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 4-5 (wherever else applicable), recites the limitation “receive a status update from an insured electronic device.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 2-3 and 5-6 (wherever else applicable), "upon receipt of a status update from an insured electronic device,” and “an updating electronic homeless risk assessment to a specified insured electronic device.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9, lines 3 and 5 (wherever else applicable), recites the limitation "updating electronic homeless risk assessment to a specified insured electronic device,” and “cause the insurance server to transmit a wage notification to the specific insured electronic device.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 3 (wherever else applicable), recites the limitation "assessments from an insured electronic device.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-13 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing and managing insurance policies without significantly more. 
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising an insurance server having an insurance database, a candidate risk assessment database, an insured risk assessment database, a homeless risk score database, a processor, and a non- transitory memory, which performs a series of steps, e.g., receiving homeless insurance requests from candidate electronic devices; distributing electronic risk assessments to the candidate electronic devices in response to the homeless insurance requests; receiving electronic risk assessments from candidate electronic devices; calculating a homeless risk score for each candidate based on electronic risk assessment responses; updating the homeless risk score database with the calculated homeless risk scores; from the received electronic risk assessments from candidate electronic devices, identifying a first portion of candidates currently homeless, and transmitting a homeless insurance policy offer to the first portion of candidate electronic devices; 41Docket 7089-0003from the received electronic risk assessments from candidate electronic devices, identifying a second portion of candidates having a risk of homelessness, and transmitting a homeless protection insurance policy offer to the second portion of candidate electronic devices, wherein the homeless protection insurance policy offer includes a premium amount for each candidate inversely related to the candidate's risk of homelessness; identifying a portion of insured electronic devices due for receipt of an electronic insured electronic devices; receiving electronic risk assessments from insured electronic devices; calculating an updated homeless risk score for each insured based on electronic risk assessment responses; updating the homeless risk score database with the updated homeless risk scores; from the updated homeless risk scores, identifying a first portion of insured qualified for a change in premium; updating the insurance database with the change in premium, transmitting to the first portion of insured electronic devices the change in premium; from the updated homeless risk scores, identifying a second portion of insured qualified for a change in cash value accrual; updating the insurance database with the change in cash value accrual, transmitting to the second portion of insured electronic devices the change in cash value accrual; receiving claims and claim information from insured electronic devices; updating the insurance database with the claim and claim information; transmitting a claim summary to the policy and claims manager electronic device; identifying service benefits associated 42Docket 7089-0003 with each claim; and transmitting the identified service benefits associated with a particular claim to the claiming insured electronic device. These series of steps describe the abstract idea of providing and managing insurance policies (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: (fundamental economic principles or practices). The system limitations, e.g., computer-implement system,  insurance server, insurance database, candidate risk assessment database, insured risk assessment database, homeless risk score database, processor, non- transitory memory, plurality of user electronic devices, insurance server, candidate electronic devices, insured electronic devices, and policy and claims manager electronic device do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer-implement system,  insurance server, insurance database, candidate risk assessment database, insured risk assessment database, homeless risk score database, processor, non- transitory memory, plurality of user electronic devices, insurance server, candidate electronic devices, insured electronic devices, and policy and claims manager electronic device are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer-implement system,  insurance server, insurance database, candidate risk assessment database, insured risk assessment database, homeless risk score database, processor, non- transitory memory, plurality of user electronic devices, insurance server, candidate electronic devices, insured electronic devices, and policy and claims manager electronic device limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Regarding dependent claims 2-13, claims 2-13 are directed to a system, which perform the following steps:
further comprising a plurality of service benefit electronic devices, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit the claim summary and an identified service benefit associated with a claim to a service benefit electronic device, thereby providing the identified service benefit to the insured; 
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to: receive service reports from the plurality of service benefit electronic devices, a service report containing a claim identifier, insured identifier, identified service benefit, and a confirmation of services provided; update the insurance database with the service report and an expected electronic homeless risk assessment questionnaire change; send a claim update summary to the policy and claims manager electronic device with an option for the policy and claims manager electronic device to instruct the insurance server to transmit an updating electronic homeless risk assessment to a specified insured electronic device; if instructed, transmit an updating electronic homeless risk assessment to a specified insured electronic device; receive an updated electronic homeless risk assessment to a specified insured electronic device; compare the updated electronic homeless risk assessment to the expected electronic homeless risk assessment questionnaire change; and 43Docket 7089-0003 send a second claim update summary to the policy and claims manager electronic database comparing the updated electronic homeless risk assessment to the expected electronic homeless risk assessment questionnaire change; 
further comprising a cash value database, and wherein the non- transitory memory stores instructions that, when executed by the processor, cause the insurance server to update the cash value of a homeless protection insurance policy upon receipt of a premium payment, and in view of a cash value accrual; 
wherein the insurance server further comprises beneficiary designations data, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit a request for beneficiary designations data to an insured electronic device, and receive beneficiary designations data from an insured electronic device, and update the beneficiary designations data;
further comprising a plurality of prospective employer electronic devices, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive prospective employment data from a prospective employer electronic device, and transmit prospective employment opportunity data to a portion of the insured electronic devices;
further comprising an insured status database having housing and employment information for a portion of insured, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit to the portion of insured a status update request, receive a status update from an insured electronic device updating at least one of housing status and employment status, and then update the insured status database with updated housing and employment information;
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to, upon receipt of a status update from an insured electronic device, send an update summary to the policy and claims manager electronic device with an option for the policy and claims manager electronic device to instruct the insurance server to transmit an updating electronic homeless risk assessment to a specified insured electronic device;
further comprising a payment database comprising data indicating wages earned by a specified insured, and wherein the payment database is configured to receive wages paid to a specified insured by a specified employer, and the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit a wage notification to the specific insured electronic device;
wherein a service benefit comprises one of a storage facility payment, a housing payment, a meal payment, an electronic device payment, and an education seminar;
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive an updated electronic risk assessments from an insured electronic device, calculate an updated homeless risk score for the specific insured associated with the insured electronic device, and based on the updated homeless risk score, transmit an offer to the specific insured electronic device to upgrade a homeless insurance policy to a homeless prevention insurance policy, the offer containing an estimated premium based on the updated homeless risk score;
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive an acceptance from the specific 45Docket 7089-0003insured electronic device, and update the insurance database with the specific insured's acceptance, a new homeless prevention insurance policy identifier, and a premium associated with the new homeless prevention insurance policy identifier; and 
wherein the electronic homeless risk assessment questionnaire comprises pre-generated questions and answer selections relating to an individual's age, address, credit rating, state of employment, employment history, salary, net worth, debt load, student loan debt, education level, military service, housing history, and homelessness history.
These steps describe the abstract idea of providing and managing insurance policies (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: (fundamental economic principles or practices). Thus, claims 2-13 are directed to an abstract idea. The additional limitations of a plurality of service benefit electronic devices, non-transitory memory, processor, insurance server, service benefit electronic device, insurance database, policy and claims manager electronic device, specified insured electronic device, cash value database, plurality of prospective employer electronic devices, insured status database, payment database, and specific insured electronic device are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: plurality of service benefit electronic devices, non-transitory memory, processor, insurance server, service benefit electronic device, insurance database, policy and claims manager electronic device, specified insured electronic device, cash value database, plurality of prospective employer electronic devices, insured status database, payment database, and specific insured electronic device, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-13 have further defined the abstract idea that is present in their respective independent claim 1; and thus, correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-13 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-13 are directed to an abstract idea. Thus, claims 1-13 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 as being unpatentable over Hoffman (U.S. Patent Application Publication No. US 2019/0304599 -A1 hereinafter “Hoffman”).
Claim 1:
Hoffman discloses:
A computer-implement system for providing and managing homeless insurance policies, the system comprising: (Hoffman, An assistance program qualification and enrollment (APQE) system determines whether a user qualifies for an assistance program that offers assistance with an ongoing transaction record with a service provider (See, Abstract; Para. 24);
an insurance server having an insurance database, the insurance database including an electronic homeless risk assessment questionnaire, a candidate risk assessment database, an insured risk assessment database, a homeless risk score database, a processor, and a non- transitory memory; (Hoffman, operating environment 100 includes a user computing device 102, one or more service provider systems 104 a-n (generally, 104), a data processor system 110, one or more third-party data source systems 106 a-n (generally, 106), and optionally one or more third-party assistance program systems 132 a-n. Each of the systems 104, 106, 110, 132 include one or more computing devices 112, include one or more data storage devices 114, and are in communication with a network 108 or a combination of networks (See, Abstract; Claim 1; Para 21, 28; Fig. 1a and 5));
a plurality of user electronic devices in communication with an insurance server, wherein the user electronic devices include candidate electronic devices and insured electronic devices; (Hoffman, operating environment 100 includes a user computing device 102, one or more service provider systems 104 a-n (generally, 104), a data processor system 110, one or more third-party data source systems 106 a-n (generally, 106), and optionally one or more third-party assistance program systems 132 a-n. Each of the systems 104, 106, 110, 132 include one or more computing devices 112, include one or more data storage devices 114, and are in communication with a network 108 or a combination of networks (See, Claim 1; Abstract; Para 21, 28; Fig. 1a and 5));
a policy and claims manager electronic device in communication with an insurance server; (Hoffman, the service provider system(s) 104 is/are configured to generate and store provider policies that define the service provider's assistance program guidelines. (See, Para. 21, 24,and 60));
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to: receive homeless insurance requests from candidate electronic devices, and distribute electronic risk assessments to the candidate electronic devices in response to the homeless insurance requests; (Hoffman, receive a request for a determination of a user's qualification for an assistance program for receiving assistance in association with an ongoing transaction record….. transmit the questionnaire to a self-service portal configured to: generate a user interface for display to the user, wherein the user interface includes the questionnaire; receive user responses to the questionnaire via the user interface (See, Claim 1));
receive electronic risk assessments from candidate electronic devices, calculate a homeless risk score for each candidate based on electronic risk assessment responses, and update the homeless risk score database with the calculated homeless risk scores; (Hoffman, the screening engine 160 provides/exposes a screening API, which the self-service portal 140 can invoke to communicate the user responses ….as part of a request for assistance program qualification results (receive electronic risk assessments from candidate electronic devices); the screening engine is further configured to determine a level or amount of assistance an assistance program may provide…. the screening engine 160 is further configured to rank the qualification determination results based on the discounted obligation amounts (calculate a homeless risk score for each candidate based on electronic risk assessment responses)(See, Para. 46-52); the service provider system(s) 104 and/or the assistance program system(s) 132 may update the user's ongoing transaction records 128 with the discounted obligation amounts, and these updated ongoing transaction records can be transmitted to the APQE system 130 and stored in the data store 165(update the homeless risk score database with the calculated homeless risk scores)(See, Para. 89));
from the received electronic risk assessments from candidate electronic devices, identify a first portion of candidates currently homeless, and transmit a homeless insurance policy offer to the first portion of candidate electronic devices; 41Docket 7089-0003(Hoffman, A first assistance program qualification determination result may indicate that the user qualifies for a 50% discount of the user's obligation amount (e.g., $1000)……The screening engine 160 may rank these two qualification determination results based on the discounted obligation amounts such that the second qualification determination result is ranked higher than the first qualification determination result. (See, Para. 49-53; Claim 1));
from the received electronic risk assessments from candidate electronic devices, identify a second portion of candidates having a risk of homelessness, and transmit a homeless protection insurance policy offer to the second portion of candidate electronic devices, wherein the homeless protection insurance policy offer includes a premium amount for each candidate inversely related to the candidate's risk of homelessness; (Hoffman, A first assistance program qualification determination result may indicate that the user qualifies for a 50% discount of the user's obligation amount (e.g., $1000)……The screening engine 160 may rank these two qualification determination results based on the discounted obligation amounts such that the second qualification determination result is ranked higher than the first qualification determination result. (See, Para. 49-53; Claim 1));
identify a portion of insured electronic devices due for receipt of an electronic homeless risk assessment, and deliver electronic homeless risk assessments to the identified portion of insured electronic devices; (Hoffman, generate a user interface for display to the user, wherein the user interface includes the questionnaire; transmit the response to the self-service portal for display to the user in the user interface. (See, Claim 1));
receive electronic risk assessments from insured electronic devices, calculate an updated homeless risk score for each insured based on electronic risk assessment responses, and update the homeless risk score database with the updated homeless risk scores; (Hoffman, the screening engine 160 provides/exposes a screening API, which the self-service portal 140 can invoke to communicate the user responses ….as part of a request for assistance program qualification results (receive electronic risk assessments from insured electronic devices); the screening engine is further configured to determine a level or amount of assistance an assistance program may provide…. the screening engine 160 is further configured to rank the qualification determination results based on the discounted obligation amounts (calculate an updated homeless risk score for each insured based on electronic risk assessment responses) (See, Para. 46-52); the service provider system(s) 104 and/or the assistance program system(s) 132 may update the user's ongoing transaction records 128 with the discounted obligation amounts, and these updated ongoing transaction records can be transmitted to the APQE system 130 and stored in the data store 165(update the homeless risk score database with the updated homeless risk scores)(See, Para. 89));
from the updated homeless risk scores, identify a first portion of insured qualified for a change in premium, update the insurance database with the change in premium, and transmit to the first portion of insured electronic devices the change in premium; (Hoffman, A first assistance program qualification determination result may indicate that the user qualifies for a 50% discount of the user's obligation amount (e.g., $1000)……The screening engine 160 may rank these two qualification determination results based on the discounted obligation amounts such that the second qualification determination result is ranked higher than the first qualification determination result. (See, Para. 49-53; Claim 1));
from the updated homeless risk scores, identify a second portion of insured qualified for a change in cash value accrual, update the insurance database with the change in cash value accrual, and transmit to the second portion of insured electronic devices the change in cash value accrual; and (Hoffman, A first assistance program qualification determination result may indicate that the user qualifies for a 50% discount of the user's obligation amount (e.g., $1000)……The screening engine 160 may rank these two qualification determination results based on the discounted obligation amounts such that the second qualification determination result is ranked higher than the first qualification determination result. (See, Para. 49-53; Claim 1));
receive claims and claim information from insured electronic devices, updating the insurance database with the claim and claim information, transmit a claim summary to the policy and claims manager electronic device, identify service benefits associated 42Docket 7089-0003 with each claim, and transmit the identified service benefits associated with a particular claim to the claiming insured electronic device. (Hoffman, when the qualification criteria for a first assistance program are satisfied: determine a discounted obligation amount for the ongoing transaction record based on the first assistance program; include…an indication that the user is qualified to receive assistance provided by the first assistance program and the discounted obligation amount; determine a plurality of discounted obligation amounts for the ongoing transaction record based on the plurality of assistance programs…..transmit the response to the self-service portal for display to the user in the user interface. (See, Claims 1-3)). 
Claim 2:
 Hoffman discloses:
further comprising a plurality of service benefit electronic devices, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit the claim summary and an identified service benefit associated with a claim to a service benefit electronic device, thereby providing the identified service benefit to the insured. (Hoffman, when the qualification criteria for a first assistance program are satisfied: determine a discounted obligation amount for the ongoing transaction record based on the first assistance program; include…an indication that the user is qualified to receive assistance provided by the first assistance program and the discounted obligation amount; determine a plurality of discounted obligation amounts for the ongoing transaction record based on the plurality of assistance programs…..transmit the response to the self-service portal for display to the user in the user interface. (See, Claims 1-3)).
Claim 3:
Hoffman discloses:
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to: receive service reports from the plurality of service benefit electronic devices, a service report containing a claim identifier, insured identifier, identified service benefit, and a confirmation of services provided; (Hoffman, questionnaire generator 150 is configured to access the data store 165 to retrieve assistance program rules 116 associated with one or more assistance programs and service provider policies 118 for generating the questionnaire based on qualification criteria for the assistance programs. In some examples, the questionnaire generator 150 may receive user identifier information and optionally service provider identifier information from the self-service portal 140.(See, Abstract;  Para. 21, 34));
update the insurance database with the service report and an expected electronic homeless risk assessment questionnaire change; (Hoffman, the service provider system(s) 104 is/are configured to generate and store provider policies that define the service provider's assistance program guidelines. (See, Para. 21, 24,and 60); An assistance program qualification and enrollment (APQE) system determines whether a user qualifies for an assistance program that offers assistance with an ongoing transaction record with a service provider….based on an evaluation of the user data, financial data, and user-provided responses to the questions. If the user qualifies for the assistance program, an option is provided to the user to enroll in the assistance program; in evaluating assistance program rules and the service provider policy corresponding to the ongoing transaction record, the questionnaire generator is configured to evaluate assistance program rules and the service provider policy corresponding to each of the plurality of ongoing transaction record (See, Abstract; Claims 1-3)).
send a claim update summary to the policy and claims manager electronic device with an option for the policy and claims manager electronic device to instruct the insurance server to transmit an updating electronic homeless risk assessment to a specified insured electronic device; (Hoffman, An assistance program qualification and enrollment (APQE) system determines whether a user qualifies for an assistance program that offers assistance with an ongoing transaction record with a service provider….based on an evaluation of the user data, financial data, and user-provided responses to the questions. If the user qualifies for the assistance program, an option is provided to the user to enroll in the assistance program; in evaluating assistance program rules and the service provider policy corresponding to the ongoing transaction record, the questionnaire generator is configured to evaluate assistance program rules and the service provider policy corresponding to each of the plurality of ongoing transaction record (See, Abstract; Claims 1-3)).
if instructed, transmit an updating electronic homeless risk assessment to a specified insured electronic device; receive an updated electronic homeless risk assessment to a specified insured electronic device; compare the updated electronic homeless risk assessment to the expected electronic homeless risk assessment questionnaire change; and 43Docket 7089-0003send a second claim update summary to the policy and claims manager electronic database comparing the updated electronic homeless risk assessment to the expected electronic homeless risk assessment questionnaire change. (Hoffman, An assistance program qualification and enrollment (APQE) system determines whether a user qualifies for an assistance program that offers assistance with an ongoing transaction record with a service provider….based on an evaluation of the user data, financial data, and user-provided responses to the questions. If the user qualifies for the assistance program, an option is provided to the user to enroll in the assistance program; in evaluating assistance program rules and the service provider policy corresponding to the ongoing transaction record, the questionnaire generator is configured to evaluate assistance program rules and the service provider policy corresponding to each of the plurality of ongoing transaction record (See, Abstract; Claims 1-3)).
Claim 4:
 Hoffman discloses:
further comprising a cash value database, and wherein the non- transitory memory stores instructions that, when executed by the processor, cause the insurance server to update the cash value of a homeless protection insurance policy upon receipt of a premium payment, and in view of a cash value accrual. (Hoffman, as part of determining whether the user qualifies for an assistance program, the screening engine is further configured to determine a level or amount of assistance an assistance program may provide…instruction to approve the user for qualification for the assistance program and to apply a particular percentage discount or a particular dollar amount discount to an owed/obligation amount included in an ongoing transaction record 128 for the user. The discounted obligation amount can be included in a qualification determination result. (See, Abstract; Para. 48-51)).
Claim 5:
 Hoffman discloses:
wherein the insurance server further comprises beneficiary designations data, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit a request for beneficiary designations data to an insured electronic device, and receive beneficiary designations data from an insured electronic device, and update the beneficiary designations data. (Hoffman, third-party data source systems 106 also may track and store demographic information about individuals….include the number of dependents/children, can include data collected by and received from the service provider system 104, and can include data collected as part of a registration process for the user and data produced as part of providing services to the user. For example, user data 126 can include demographic data about the user….marital status, employer information, spouse information, etc.(See, Abstract; Para. 25 and 39)).
Claim 6:
 Hoffman discloses:
further comprising a plurality of prospective employer electronic devices, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive prospective employment data from a prospective employer electronic device, and transmit prospective employment opportunity data to a portion of the insured electronic devices. (Hoffman, variety of assistance programs may be available to cover all or a portion of a user's ongoing transactions with a service provider. These assistance programs can include assistance programs provided by the service provider and/or assistance programs provided by third-party organizations, such as private companies, charitable organizations, and government agencies. ( e.g., Office of Unemployment; Department of Labor, etc.) (See, Para. 24-25)).
Claim 7:
 Hoffman discloses:
further comprising an insured status database having housing and employment information for a portion of insured, and wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit to the portion of insured a status update request, receive a status update from an insured electronic device updating at least one of housing status and employment status, and then update the insured status database with updated housing and employment information. (Hoffman, specific action can include an instruction to request certain additional user input (e.g., user signature, demographic data, financial data, health-related data) or particular supporting documents (e.g., bank statements, tax documents, income documents) from the user.(See, Para. 24-25; 55-59)).
Claim 8:
 Hoffman discloses:
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to, upon receipt of a status update from an insured electronic device, send an update summary to the policy and claims manager electronic device with an option for the policy and claims manager electronic device to instruct the insurance server to transmit an updating electronic homeless risk assessment to a specified insured electronic device. (Hoffman, An assistance program qualification and enrollment (APQE) system determines whether a user qualifies for an assistance program that offers assistance with an ongoing transaction record with a service provider….based on an evaluation of the user data, financial data, and user-provided responses to the questions. If the user qualifies for the assistance program, an option is provided to the user to enroll in the assistance program; in evaluating assistance program rules and the service provider policy corresponding to the ongoing transaction record, the questionnaire generator is configured to evaluate assistance program rules and the service provider policy corresponding to each of the plurality of ongoing transaction record (See, Abstract; Claims 1-3)).
Claim 9:
 Hoffman discloses:
further comprising a payment database comprising data indicating wages earned by a specified insured, and wherein the payment database is configured to receive wages paid to a specified insured by a specified employer, and the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to transmit a wage notification to the specific insured electronic device. (Hoffman, The third-party data source system(s) 106 tracks and stores information about individuals….incoming transaction (e.g., wages, salary, received alimony) records, and asset (See, Para. 25); The data processor system 110 is in communication with the service provider system(s) 104, the third-party data system(s) 106, the user's computing device 102, and optionally the third-party assistance program system(s) 132 (See, Para. 26; Fig. 1)).
Claim 10:
 Hoffman discloses:
wherein a service benefit comprises one of a storage facility payment, a housing payment, a meal payment, an electronic device payment, and an education seminar. (Hoffman, providing services and improve patient access to healthcare, client access to legal services, and student access to educational services, etc (See, Para. 20); coverage/enrollment in other assistance programs and/or insurance programs (See, Para. 24 & 37)).
Claim 11:
 Hoffman discloses:
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive an updated electronic risk assessments from an insured electronic device, calculate an updated homeless risk score for the specific insured associated with the insured electronic device, and based on the updated homeless risk score, transmit an offer to the specific insured electronic device to upgrade a homeless insurance policy to a homeless prevention insurance policy, the offer containing an estimated premium based on the updated homeless risk score. (Hoffman, the screening engine 160 provides/exposes a screening API, which the self-service portal 140 can invoke to communicate the user responses ….as part of a request for assistance program qualification results (receive an updated electronic risk assessments from an insured electronic device)…..transmit data input by the user via the user computing device 102 to the screening engine for determining whether the user qualifies for an assistance program, and to receive the determination results in an API response from the screening engine (transmit an offer to the specific insured electronic device to upgrade a homeless insurance policy to a homeless prevention insurance policy); the screening engine is further configured to determine a level or amount of assistance an assistance program may provide…. the screening engine 160 is further configured to rank the qualification determination results based on the discounted obligation amounts (calculate an updated homeless risk score for the specific insured associated with the insured electronic device)(See, Para. 46-52)).
Claim 12:
 Hoffman discloses:
wherein the non-transitory memory stores instructions that, when executed by the processor, cause the insurance server to receive an acceptance from the specific 45Docket 7089-0003 insured electronic device, and update the insurance database with the specific insured's acceptance, a new homeless prevention insurance policy identifier, and a premium associated with the new homeless prevention insurance policy identifier. (Hoffman, the enrollment engine 170 is configured to receive an indication of completion of the assistance program application and enrollment process from one or more of the assistance program system(s) 132….the enrollment engine 170 may update the data store 165 with an assistance program application and enrollment process status update.(See, Para. 62); the questionnaire generator 150 may receive user identifier information and optionally service provider identifier information from the self-service portal 140 (See, Para. 34);  update the user's ongoing transaction records 128 with the discounted obligation amounts, and these updated ongoing transaction records can be transmitted to the APQE system 130 and stored in the data store 165 (See, Para. 89)).
Claim 13:
 Hoffman discloses:
wherein the electronic homeless risk assessment questionnaire comprises pre-generated questions and answer selections relating to an individual's age, address, credit rating, state of employment, employment history, salary, net worth, debt load, student loan debt, education level, military service, housing history, and homelessness history. (Hoffman, pre-generated questionnaires 136 for the user and pre-generated questions 138 for inclusion in a questionnaire.(See, Para. 28, 33); Examples of such demographic information include the number of dependents/children, employers, education level, age, marital status, housing status, etc (See, Abstract; Para. 25; Fig. 1)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Berg (U.S. Patent Application No. US 2013/0325517-A1) “Insurance Systems and Method Using Online Social Networks”
Groom (U.S. Patent Application No. US 2017/0053353-A1) “Personal Financial Management System and Method”
Ignatowicz (U.S. Patent Application No. US 2017/0161289-A1) “System to Improve Data Exchange Using Advanced Data Analytics”
Kowal (U.S. Patent Application No. US 2020/0062274-A1) “Electronics to Remotely Monitor and Control a Machine via a Mobile Personal Communication Device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693     

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693